           Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 1 of 10
AO 106 (Rev. 04/10) Application for a Search Warrant


                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of Colorado

              In the Matter of the Search of                      )
  Douglas Edward Scott; for DNA evidence through                  )      Case No. 21-sw-00117-KLM
  buccal swabs, also known as saliva swabs, more fully            )
  described in Attachment A, attached hereto                      )
                                                                  )
                                                                  )
                                                                  )

                                             APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):

 SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit located in the State
 and District of Colorado , there is now concealed (identify the person or describe the property to be seized):

 SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
                   Code Section                                   Offense Description
           21 U.S.C. § 841(a)(1), (b)(1)(B),              Possession With Intent To Distribute Greater than 50 grams of a Mixture
                                                          or Substance Containing a Detectable Amount of Methamphetamine

           18 U.S.C. § 924(c)(1)(A)(i),                   Using, Carrying or Possessing a Firearm in Furtherance of A Drug
                                                          Trafficking Crime
           The application is based on these facts:

           X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                                 ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                 s/Daniel Y. Kim
                                                                                                Applicant’s signature

                                                                                       Daniel Y. Kim / Task Force Officer   FBI
                                                                                                Printed name and title

 Sworn to before me and:                signed in my presence.
                                        submitted, attested to, and acknowledged by reliable electronic means.

 Date:       09August
                Feb 2021
                      25, 2012
                                                                                                  Judge’s signature

 City and state:       Denver, CO                                               Hon. Kristen L. Mix, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 2 of 10



                                     ATTACHMENT A

                     DESCRIPTION OF PERSON TO BE SEARCHED


       Douglas Edward Scott, born on March 3, 1983, described as a white male, 6’01”. 240

pounds, brown hair, green eyes, and is assigned FBI arrest history number 740161EC4. Currently,

Douglas Scott is in custody at the Weld County Sheriff’s Office – Detentions, 2110 O Street,

Greeley, Colorado.
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 3 of 10



                                      ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

       Buccal swabs, also known as saliva swabs, from the persons identified in Attachment A

to obtain DNA for a comparison with evidence collected in this investigation of:


       Possession With Intent To Distribute Greater than 50 grams of a Mixture or Substance
       Containing a Detectable Amount of Methamphetamine

       Using, Carrying or Possessing a Firearm in Furtherance of A Drug Trafficking Crime
       investigation.
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 4 of 10



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Task Force Officer Daniel Y. Kim, being duly sworn, hereby depose and state that the

following is true to the best of my information, knowledge, and belief:

                        INTRODUCTION AND AGENT BACKROUND

       1.      Your affiant, Detective Daniel Y. Kim, #201405, has been a Littleton Police

Officer for over six years. Your affiant was assigned to the Littleton Police Department

Investigations Division in 2016 as a Detective. Your affiant has been Colorado P.O.S.T.

certified and in good standing since August 2004. Your affiant successfully investigated

hundreds of cases including, assaults, burglaries, frauds, drugs, forgery, elder abuse, arson

cases, and sex assaults. In September of 2020, your affiant was assigned to the Rocky Mountain

Safe Streets Task Force, where the primary focus is bank robberies. Your affiant has general

and specialized training in normal methods of investigation, including but not limited to the

general questioning of witnesses and suspects, the review of phone and computer records,

physical surveillance, and the detection and collection of physical evidence. Your affiant has

investigative experience and has authored several search warrants in cases involving illegal

drugs. Your affiant also regularly consults with other experienced law enforcement officers

and special agents who have likewise participated in these types of investigations. Your affiant

currently holds this position. As a case agent, your affiant is fully familiar with the facts of the

below detailed cases.

       2.      Because this affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth facts that I believe are necessary to establish probable cause to

believe that evidence, fruits, and instrumentalities of violations of 21 U.S.C. § 841 (a)(1),

(b)(1)(B), Possession With Intent To Distribute Greater than 50 grams of a Mixture or


                                                 1
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 5 of 10



Substance Containing a Detectable Amount of Methamphetamine and 18 U.S.C. §

924(c)(1)(A)(i), Using, Carrying or Possessing a Firearm in Furtherance of A Drug Trafficking

Crime.

         3.       The information contained within the affidavit is based on my training and

experience, as well as information imparted to me by other law enforcement officers involved

in this investigation.

                                        INVESTIGATION

         4.       On January 3, 2021, around 11:18 p.m., Hudson Police Officer Robert Bowen

was on routine patrol at 201 East Bison Highway, City of Hudson, County of Weld, and State

of Colorado. Officer Bowen was traveling west bound toward the entrance into Love’s Truck

Stop by a Best Western Hotel, which he knew was a one-way direction from East Bison

Highway.

         5.       Officer Bowen noticed a Ford Fusion 4-door sedan (later identified as a 2012

Ford     Fusion     with   Nebraska    plate   21HH63,     Vehicle    Identification   number:

3FAHP0HA4CR116193) leaving the Best Western Hotel with no head lights on. The vehicle

turned south going towards East Bison Highway headed the wrong way where there are posted

signs stating DO NOT ENTER and Road Closed. Officer Bowen activated his emergency

lights, but the Ford sedan sped up towards his patrol vehicle causing Officer Bowen to

maneuver away to avoid being hit. Officer Bowen saw a white male driving and a white female

passenger in the Ford sedan.

         6.       Officer Bowen also activated the siren of his patrol vehicle and attempted a

traffic stop. The Ford sedan slammed on the brakes causing Officer Bowen to slam on his

brakes and swerve to avoid hitting the Ford Sedan.




                                                  2
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 6 of 10



       7.      The male driver (later identified as Douglas Edward Scott) exited the vehicle

from the driver’s position, looked at Officer Bowen, and started to run away. Officer Bowen

got a good look at Scott’s face and described him as wearing a red hoodie, blue jeans, and

having a bald head. Officer Bowen exited his vehicle, unholstered his handgun, and

commanded Scott to stop. Scott refused all commands and kept running north into the

construction site west of the Love’s Truck stop.

       8.      Officer Bowen notified Dispatch of Scott’s description and turned his attention

to the female passenger (later identified as Patience Theiss). Officer Bowen ordered Ms. Theiss

to keep her hands up until other police units in the area. Ms. Theiss said the driver was Douglas

Scott and was not sure why he ran away. Ms. Theiss stated Scott may have a knife on him and

that there was a black bag in the back seat that belonged to Scott.

       9.      After other police units arrived, Officer Bowen detain Ms. Theiss by

handcuffing her and placing her in the back of his patrol car. Officer Bowen continued to talk

to Ms. Theiss as other Officers searched for Scott. Ms. Theiss was the registered owner of the

Ford and she gave Officer Bowen permission to search her vehicle. Officer Bowen found the

black bag and noticed it was unzipped. He looked in the bag and saw a pistol grip of a 12-

gauge shotgun. Officer Bowen removed the shotgun and found it was loaded with four shotgun

shells, the serial number was defaced, and the barrel of the shotgun appeared to be cut off.

Multiple cellular phones were inside the bag. Officer Bowen collected the black bag and all of

the contents therein.

       10.     Ms. Theiss stated she picked Scott up in Scotts Bluff, Nebraska and Scott had

the black bag with him when they left Scotts Bluff. Ms. Theiss noticed that Scott would not let

the bag out of his sight throughout the drive.

       11.     Officer Bowen released Ms. Theiss and her vehicle. After two and a half hours

Scott was not found, so Officer Bowen called off the search.

                                                   3
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 7 of 10



       12.     On January 4, 2021, 6:20 a.m., Officer was notified by an employee from the

Best Western Hotel, located at 301 Bison Highway, Hudson, Colorado, that the male suspect

they were searching for earlier in the night was hiding in a stairwell at the Best Western Hotel.

Officer Bowen and other police officers responded. Officer Bowen found Scott as Scott was

exiting a stairwell. Officer Bowen recognized Scott as the same person that ran away from him

earlier and saw that Scott was holding a red hoodie and a white bag. When Scott saw Officer

Bowen, Scott ran back into the stairwell and hid under the stairwell. Officer Bowen found Scott

hiding under the stairwell and commanded Scott to come out. Scott emerged from under the

stairwell, but he was not in possession of the red hoodie or the white bag. After Scott was

placed into custody, Officer Hudson looked under the stairwell and found the red hoodie and

white bag where Scott was hiding.

       13.     Inside the white bag, Officer Bowen found illegal drugs in six separate baggies

and a glass container. The items were tested at the scene. A summary of contents of the white

bag and testing is as follows:

       Baggie #1 containing a white crystalline substance was resumptive positive for

       amphetamines (2.005 gross grams)

       Baggie #2 containing a white crystalline substance was presumptive positive for

       amphetamines (1.595 gross grams).

       Baggie #3 containing a white crystalline substance was presumptive positive for

       amphetamines (2.875 gross grams).

       Baggie #4 containing a white crystalline substance was presumptive positive for

       amphetamines (58 gross grams).

       Baggie #5 containing a brown powder was presumptive positive for opiates (8.678 gross

       grams).



                                                    4
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 8 of 10



       Baggie #6 containing a green leafy substance was negative for marijuana (2.657 gross

       grams).

       Small glass container containing possible concentrate was negative for THC (.643

       gross grams).

       14.       Officer Bowen searched Scott incident to arrest and found a bag hanging on a

string on the inside of his pants. Inside the bag, Officer Bowen found $5,960 in cash. Hudson

Police Officer Scott Sedgwick assisted in counting the money and noted that some of the bills

appeared to be soiled with pink dye pack ink.

       15.        Officer Bowen inventoried the contents of the black bag and found, in part,

the following:

             2 Green baggies

             Green glass pipe

             Digital pocket scale

             Black iPhone

             Black Motorola phone

             Black LG G5 phone S/N 010LCDG2738962

             Gold LG G5 phone

             Black LG phone S/N 010XK0328720

             Black LG phone

       16.       From your affiant’s training and experience and the totality of the all the items

found are consistent with the distribution of illegal drugs, specifically:

       $5,690 of dye-stained cash found on Scott,

       63 grams of methamphetamines and 8.6 grams of suspected heroin found in a plastic

       bag in Scott ‘s possession prior to his arrest



                                                     5
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 9 of 10



         Green baggies, green glass pipe, digital pocket scale, six cellular phones, and a pistol

         grip defaced sawed-off shotgun found in the black bag belonging to Scott

         17.        Special Agent Timothy Pine of the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) examined the gun and found the weapon fits the definition of “any other

weapon” under 26 USC § 5845(E), defined as “[a]ny weapon or device capable of being

concealed on the person from which a shot can be discharged through the energy of an explosive;

A pistol or revolver having a barrel with a smooth bore designed or redesigned to fire a fixed

shotgun shell.” Said weapon requires registration under 26 USC § 5861(d). Agent Pine search the

ATF databases and found no weapon registered by Scott.

         18.        A review of Scott’s criminal history revealed multiple felony convictions,

including a prior conviction in 2011 in the District of Wyoming for a violation of 18 USC §

924(c)(1)(A)(i). Scott is prohibited by federal law from possessing firearms or ammunition.

         19.        Based on my knowledge, training, and experience, your affiant knows that

the the requested swab will lead to a DNA profile that can be compared to swabs taken of the

pistol grip sawed off shotgun found in the black bag that Ms. Theiss told police belonged to

Scott.

         20.        As this case is active and an evolving investigation, in which evidence is

being sought and reviewed, your affiant requests that this affidavit be sealed to preserve the

active investigation.

                                          CONCLUSION

Based on the investigation described above, probable cause exists to believe that at the

premises (the person) located at the place described in Attachment A, will be found evidence,

fruits, and instrumentalities of a violation of 21 U.S.C. § 841 (a)(1), (b)(1)(B), Possession With

Intent To Distribute Greater than 50 grams of a Mixture of Substance Containing a Detectable




                                                6
Case 1:21-sw-00117-KLM Document 1 Filed 02/09/21 USDC Colorado Page 10 of 10



Amount of Methamphetamine and 18 U.S.C. § 924(c)(1)(A)(i), Using, Carrying or Possessing

a Firearm in Furtherance of A Drug Trafficking Crime.

          21.    I, therefore, respectfully request that the attached warrant be issued

   authorizing the search and seizure of the items (a buccal swab) listed in Attachment B.

   I declare under penalty of perjury that the foregoing is true and correct to the best of my

information, knowledge, and belief.



                                                      /s Daniel Y. Kim
                                             Daniel Y. Kim, Task Force Officer
                                             Federal Bureau of Investigation


                                                      February
                                         9th day of ________________2021
   SUBSCRIBED and SWORN before me this ______


   ___________________________________
   UNITED STATES MAGISTRATE JUDGE



Application for search warrant was reviewed and is submitted by Brian Dunn, Assistant United
States Attorney.




                                                  7
